EXHIBIT 10.65 AMENDMENT TO SERIES D CONVERTIBLE STOCK PURCHASE AGREEMENT This Amendment, dated as of August 29, 2008 (the “Amendment”), is to that certain Series D Convertible Stock Purchase Agreement, which was dated as of June 13, 2007, by and among BPO Management Services, Inc. (the “Company”), and the purchasers listed on Exhibit A thereto (the “Purchasers”).The Company and the Purchasers are, together, the “Parties.” RECITALS WHEREAS, the Parties entered into that certain Series D Convertible Preferred Stock
